 

 

EXHIBIT 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 25, 2009

among

WMS INDUSTRIES INC.,

as Borrower,

The other Loan Parties,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Joint Bookrunner and Joint Lead Arranger,

BANC OF AMERICA SECURITIES LLC,

as Joint Bookrunner and Joint Lead Arranger,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS    1   Section 1.01    Defined Terms   
1   Section 1.02    Classification of Loans and Borrowings    23   Section 1.03
   Terms Generally    23   Section 1.04    Accounting Terms; GAAP    23
ARTICLE II THE CREDITS    24   Section 2.01    Commitments    24   Section 2.02
   Loans and Borrowings    24   Section 2.03    Requests for Revolving
Borrowings    24   Section 2.04    Increase in the Commitments    25   Section
2.05    Swingline Loans    27   Section 2.06    Letters of Credit    28  
Section 2.07    Funding of Borrowings    32   Section 2.08    Interest Elections
   33   Section 2.09    Termination and Reduction of Commitments    34   Section
2.10    Repayment of Loans; Evidence of Debt    35   Section 2.11    Prepayment
of Loans    35   Section 2.12    Fees    36   Section 2.13    Interest    37  
Section 2.14    Alternate Rate of Interest    38   Section 2.15    Increased
Costs    38   Section 2.16    Break Funding Payments    39   Section 2.17   
Taxes    40   Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    41   Section 2.19    Mitigation Obligations; Replacement of Lenders
   43   Section 2.20    Defaulting Lenders    43 ARTICLE III REPRESENTATIONS AND
WARRANTIES    45   Section 3.01    Organization; Powers    45   Section 3.02   
Authorization; Enforceability    45   Section 3.03    Governmental Approvals; No
Conflicts    45

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   Section 3.04    Financial Condition; No Material Adverse
Change    46   Section 3.05    Properties    46   Section 3.06    Litigation and
Environmental Matters    46   Section 3.07    Compliance with Laws and
Agreements    46   Section 3.08    Investment Company Status    47   Section
3.09    Taxes    47   Section 3.10    ERISA    47   Section 3.11    Labor
Disputes    47   Section 3.12    Subsidiaries    47   Section 3.13    Solvency
   48   Section 3.14    Common Enterprise    48   Section 3.15    Material
Agreements    48   Section 3.16    Subordinated Indebtedness    48   Section
3.17    Disclosure    49 ARTICLE IV CONDITIONS    49   Section 4.01    Effective
Date    49   Section 4.02    Each Credit Event    51 ARTICLE V AFFIRMATIVE
COVENANTS    51   Section 5.01    Financial Statements and Other Information   
51   Section 5.02    Notices of Material Events    52   Section 5.03   
Existence; Conduct of Business    53   Section 5.04    Payment of Obligations   
53   Section 5.05    Maintenance of Properties; Insurance    53   Section 5.06
   Books and Records; Inspection Rights    54   Section 5.07    Compliance with
Laws    54   Section 5.08    Use of Proceeds and Letters of Credit    54  
Section 5.09    Further Assurances    54   Section 5.10    Information Regarding
Online Gaming Site for Live Play    55 ARTICLE VI NEGATIVE COVENANTS    55  
Section 6.01    Indebtedness    55

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   Section 6.02    Liens    57   Section 6.03    Fundamental
Changes    58   Section 6.04    Investments, Loans, Advances, Guarantees and
Acquisitions    59   Section 6.05    Swap Agreements    60   Section 6.06   
Restricted Payments    60   Section 6.07    Transactions with Affiliates    61  
Section 6.08    Restrictive Agreements    61   Section 6.09    Subordinated
Indebtedness    61   Section 6.10    Sale and Leaseback Transactions and other
Off-Balance Sheet Liabilities    62   Section 6.11    Capital Expenditures and
Gaming Operations Equipment Expenditures    62   Section 6.12    Financial
Covenants    62   Section 6.13    Patriot Act    62 ARTICLE VII EVENTS OF
DEFAULT    63 ARTICLE VIII THE ADMINISTRATIVE AGENT    65 ARTICLE IX
MISCELLANEOUS    67   Section 9.01    Notices    67   Section 9.02    Waivers;
Amendments    69   Section 9.03    Expenses; Indemnity; Damage Waiver    70  
Section 9.04    Successors and Assigns    71   Section 9.05    Survival    74  
Section 9.06    Counterparts; Integration; Effectiveness    74   Section 9.07   
Severability    75   Section 9.08    Right of Setoff    75   Section 9.09   
Governing Law; Jurisdiction; Consent to Service of Process    75   Section 9.10
   WAIVER OF JURY TRIAL    76   Section 9.11    Headings    76   Section 9.12   
Confidentiality    76   Section 9.13    Interest Rate Limitation    77

 

iii



--------------------------------------------------------------------------------

              Page   Section 9.14    USA PATRIOT Act    77   Section 9.15   
Cooperation with Gaming Boards    77   Section 9.16    Subordinated Note
Indenture    77   Section 9.17    Effect of Amendment and Restatement;
Reaffirmation of other Loan Documents    77 ARTICLE X GUARANTY    78  
Section 10.01    Guaranty    78   Section 10.02    Guaranty of Payment    78  
Section 10.03    No Discharge or Diminishment of Subsidiary Guaranty    79  
Section 10.04    Defenses Waived    79   Section 10.05    Rights of Subrogation
   80   Section 10.06    Reinstatement; Stay of Acceleration    80   Section
10.07    Information    80   Section 10.08    Termination    80   Section 10.09
   Taxes    81   Section 10.10    Maximum Liability    81   Section 10.11   
Contribution    81   Section 10.12    Liability Cumulative    82

 

EXHIBITS:       Exhibit A    –    Form of Assignment and Assumption Exhibit B   
–    Form of Document Checklist Exhibit C    –    Compliance Certificate Exhibit
D    –    Joinder Agreement SCHEDULES:       Schedule 2.01    –    Commitments

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 25, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”) among WMS INDUSTRIES INC., a Delaware corporation, the other Loan
Parties, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, Borrower, the other Loan Parties, certain Lenders (the “Original
Lenders”) and the Administrative Agent are parties to a certain Credit Agreement
dated as of May 1, 2006 (as heretofore amended, restated, supplemented or
otherwise modified from time to time, the “Original Agreement”) and various
other agreements;

WHEREAS, Borrower has requested that the Administrative Agent and Lenders amend
and restate the Original Agreement in order to, among other things, increase the
amount of the Commitments (as such term is defined in the Original Agreement);

WHEREAS, certain new Lenders will become party hereto and the Commitments will
be amended and reallocated to the Lenders on the date hereof as set forth on
Schedule 2.01 hereto;

WHEREAS, as of the date hereof, (i) certain Letters of Credit (as defined in the
Original Agreement) are outstanding which shall, on the date hereof, be deemed
to be Letters of Credit outstanding hereunder and governed by the terms hereof,
and (ii) there are no Loans (as defined in the Original Agreement) outstanding;

WHEREAS, the Administrative Agent and Lenders are willing to amend and restate
the Original Agreement, subject to the terms and conditions set forth in this
Agreement; and

WHEREAS, it is the intention of the parties to this Agreement that upon
execution of this Agreement, the Original Agreement (and, except as otherwise
set forth in the following proviso, all obligations and rights of any party
thereunder), shall be amended and restated by this Agreement; provided however,
the obligations to repay the loans and advances arising under the Original
Agreement shall continue in full force and effect but shall now be governed by
the terms of this Agreement and the other Loan Documents (as defined below);

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the other Loan Parties, the Lenders
and the Administrative Agent agree to amend and restate the Original Agreement
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Account” has the meaning set forth in Article 9 of the UCC.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Original Agreement Date, by which Borrower or any of
its Subsidiaries (a) acquires any going business or all or substantially all of
the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.04.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page1 (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Guarantor Percentage” has the meaning set forth in Section 10.11.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan or with respect to the Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth next to the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee”, as the case may be, based upon
Borrower’s Status as reflected in the then most recent Financials (subject to
the final paragraph of this definition):

 

APPLICABLE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

ABR Spread

   1.00 %    1.25 %    1.50 %    1.75 % 

Eurodollar Spread

   2.00 %    2.25 %    2.50 %    2.75 % 

Commitment Fee

   0.25 %    0.35 %    0.40 %    0.50 % 

For the purposes of this definition, the following terms have the following
meanings, subject to the final paragraph of this definition:

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated
Indebtedness to EBITDA Ratio is less than or equal to 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated
Indebtedness to EBITDA Ratio is less than or equal to 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Indebtedness to EBITDA Ratio is less than or equal to 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status, or Level III
Status and (ii) the Consolidated Indebtedness to EBITDA Ratio is greater than
2.00 to 1.00.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five (5) Business
Days after the Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Agent at the time required pursuant to
this Agreement, then the Applicable Rate shall be the highest Applicable Rate
set forth in the foregoing table until five (5) days after such Financials are
so delivered.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any of the Financials or
related Compliance Certificate is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined based on the corrected Compliance Certificate, and (iii) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent for the benefit of the Lenders in accordance with this Agreement. This
paragraph shall not limit the rights of the Administrative Agent or the Lenders
under any other provision of this Agreement including, without limitation, under
Article VII.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States of America; provided that if, as a result of any
change in any law, rule or regulation, it is no longer possible to determine the
Assessment Rate as aforesaid, then the Assessment Rate shall be such annual rate
as shall be determined by the Administrative Agent to be representative of the
cost of such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means WMS Industries Inc., a Delaware corporation.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Illinois or New York City are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries prepared in accordance with GAAP, except for expenditures
classified in accordance with GAAP as gaming operations equipment therein.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of Control of the Borrower by any Person or group (other
than by Borrower’s board of directors, which acquisition does not constitute a
“Change in Control” under the foregoing clause (b), and officers elected by
Borrower’s board of directors); or (d) a “Change in Control” occurs under the
Subordinated Note Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Document List” means the closing document checklist attached hereto as
Exhibit B.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) increased from time to time in accordance with
Section 2.04, (b) reduced from time to time pursuant to Section 2.09 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $150,000,000.

“Commitment Fee” has the meaning assigned to such term in Section 2.12.

“Commitment Increase” has the meaning assigned to such term in Section 2.04.

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.04.

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

“Consolidated Capital Expenditures” means, for any period, the Capital
Expenditures of Borrower and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense for such period, (ii) expense for taxes accrued for such period, and
(iii) Consolidated Employee Share-Based Payment Expenses (net of any cash outlay
arising out of any share based payment) for such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated EBIT to Interest Expense Ratio” means, as of the last day of any
fiscal quarter, for the four fiscal quarter period ended on such date, the ratio
of (a) Consolidated EBIT to (b) Consolidated Interest Expense.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, (a) without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense for such period, (ii) expense for taxes accrued for such period,
(iii) Consolidated Employee Share-Based Payment Expenses (net of any cash outlay
arising out of any share based payment) for such period, (iv) depreciation and
amortization for such period, (v) extraordinary charges for such period and
(vi) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Consolidated Net Income in a
prior period), minus, (b) without duplication and to the extent included in
Consolidated Net Income, any extraordinary gains and any non-cash items of
income for such period, all calculated for the Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Employee Share-Based Payment Expenses” means, with reference to
any period, the Share-Based Payment Expenses of Borrower and its Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP.

“Consolidated Free Cash Flow” shall mean, with respect to any period,
Consolidated EBITDA for such period less the sum of (i) Consolidated Capital
Expenditures for such period (excluding cash expenditures for gaming operations
equipment), plus (ii) cash interest paid for such period, plus (iii) cash taxes
paid for such period, all calculated for Borrower and its Subsidiaries on a
consolidated basis for such period in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date, the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such date
in accordance with GAAP.

“Consolidated Indebtedness to EBITDA Ratio” means, as of the last day of any
fiscal quarter, the ratio of Consolidated Indebtedness as of such day to
Consolidated EBITDA for the four fiscal quarters ending on such day.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

“Consolidated Liquidity” means, as of any date, an amount equal to the sum of
(a) Revolving Loan Availability as of such date plus (b) Borrower’s and its
Subsidiaries’ unrestricted cash, cash equivalents, other short-term (less than
one year) investments and readily marketable securities, as of such date, all
calculated on a consolidated basis as of such date in accordance with GAAP.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Banks, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

“Disclosure Schedules” means those certain disclosure schedules dated as of the
date of this Agreement and delivered to Agent and Lenders pursuant to this
Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the United States of America, any state of the United States of America or the
District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) with respect to clause (a), (b), (c) and (d), the Administrative Agent,
the Issuing Banks and the Swingline Lender, and (ii) with respect to clause (d)
only, unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld); provided that
notwithstanding the foregoing, (A) “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries and (B) to the
extent required under applicable Gaming Laws, each Eligible Assignee must be
registered with, approved by, or not disapproved by (whichever may be required
under applicable Gaming Laws), all applicable Gaming Boards and may not be the
subject of a Lender Disqualification.

 

8



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any act or
event of the type described in the foregoing clause (a) through (d) that has
actually occurred.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, collectively, the letters dated as of September 9, 2009,
among the Borrower and the Administrative Agent and any other fee letter dated
after the date of this Agreement among Administrative Agent and the Borrower
related to this Agreement and providing for the payment of fees to
Administrative Agent for its account and/or for the account of the Lenders.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly consolidated financial statements of
the Borrower and its Subsidiaries delivered pursuant to this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gaming Authorization” means any and all permits, licenses and other
authorizations issued by any Governmental Authority required by any applicable
Gaming Law to enable the Borrower or any Subsidiary who engages in the gaming,
gambling or casino business (including, without limitation, over the internet)
to engage in the gaming, gambling or casino business as conducted by Borrower or
such Subsidiary (directly or indirectly through a joint venture or partnership)
from time to time, except for individual approvals of equipment, software and
forms of agreement obtained in the ordinary course of business, the revocation,
non-renewal or loss of which would not, individually or in the aggregate,
reasonably be excepted to have a Material Adverse Effect.

“Gaming Board” means any Governmental Authority that holds regulatory, licensing
or permit authority over gambling, gaming or casino activities (including
without limitation, such activities conducted over the internet) conducted by
the Borrower or any of its Subsidiaries (directly or indirectly through a joint
venture or partnership) within its jurisdiction.

“Gaming Laws” means all laws, rules and regulations pursuant to which any Gaming
Board possesses regulatory, licensing or permit authority over gambling, gaming
or casino activities (including without limitation, such activities conducted
over the internet) conducted by the Borrower or any of its Subsidiaries
(directly or indirectly through a joint venture or partnership) within its
jurisdiction.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business; provided that the
term “Guarantee” shall not include minimum guaranteed royalty payments under any
license agreement entered into by Borrower or a Subsidiary in the ordinary
course of business consistent with past practice pursuant to which such Borrower
or Subsidiary licenses intellectual property used in its business or operations.

 

11



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding accounts
payable, accrued liabilities and obligations under intellectual property
licenses, in each case, incurred in the ordinary course of business and customer
deposits), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable, accrued liabilities and obligations
under intellectual property licenses, in each case, incurred in the ordinary
course of business and customer deposits), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” has the meaning assigned to the term “Information
Materials” in the commitment letter dated as of September 9, 2009 among
Borrower, Administrative Agent and other parties named therein, including,
without limitation, the WMS Industries, Inc. Bank Meeting Presentation dated
August 31, 2009.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

12



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and Bank of America, N.A., in its
respective capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Each of the Issuing
Banks may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.09.

“LC Application” has the meaning assigned to such term in Section 2.06(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Fee” has the meaning assigned to such term in Section 2.12(b).

“Lender Disqualification” means, with respect to any Lender: (a) the failure of
that Lender timely to file pursuant to applicable Gaming Laws (i) any
application requested of the Lender by any Gaming Board in connection with
licensing required of that Lender as a lender to Borrower or (ii) any required
application or other papers in connection with a determination of the
suitability of the Lender as a lender to Borrower; (b) the withdrawal by that
Lender (except where requested or permitted, without prejudice, by the
applicable Gaming Board) of any such application or other required papers; or
(c) any final determination by a Gaming Board pursuant to applicable Gaming Laws
(i) that the Lender is “unsuitable” as a lender to Borrower, (ii) that the
Lender shall be “disqualified” as a lender to Borrower or (iii) denying a
finding of suitability as a lender to Borrower or denying the issuance to the
Lender of any license required under applicable Gaming Laws to be held by all
lenders to Borrower.

 

13



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01, any Additional Commitment
Lender and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Screen LIBOR01 Page1 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, three Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided that, with respect to a Eurodollar Borrowing
requested less than three Business Days before the date of the proposed
Borrowing, such rate may be the spot rate as determined by Administrative Agent
from such Service, or any successor to or substitute for such Service providing
rate quotations comparable to those currently provided on by Service, at
approximately 11:00 a.m., London time, one Business Days prior to the
commencement of such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, three Business Days prior to the commencement of such
Interest Period provided that, with respect to a Eurodollar Borrowing requested
less than three Business Days before the date of the proposed Borrowing, such
rate may be the spot rate at which dollar deposits of $5,000,000 are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
one Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes, the LC Applications, each
Subsidiary Guaranty, each Fee Letter and all other agreements, instruments,
documents and certificates identified or referred to in Section 4.01 or from
time to time executed and/or delivered to, or in favor of, Administrative Agent
or any Lenders to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means Borrower, and each Subsidiary of Borrower who is or becomes
a party to this Agreement pursuant to a Joinder Agreement and its successors and
assigns.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower or any Subsidiary to perform
any of its obligations under this Agreement or the other Loan Documents or
(c) the rights of or benefits available to the Lenders under this Agreement or
the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $30,000,000.

“Material Portion” means, as of any date, assets of Borrower or any Subsidiary
having an aggregate fair market value of at least $30,000,000 or which are
responsible for at least $30,000,000 of the consolidated net sales or of the
consolidated net income of Borrower and its Subsidiaries for the twelve month
period ending immediately prior to such date.

“Material Subsidiary” means a Subsidiary whose assets or earnings before
interest, taxes, depreciation and amortization (calculated in a manner
comparable to the calculation of Consolidated EBITDA) represent 5% or more of
the consolidated assets or Consolidated EBITDA, respectively, of Borrower and
its Subsidiaries.

“Maturity Date” means September 30, 2012.

“Maximum Liability” has the meaning set forth in Section 10.10.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Paying Guarantor” has the meaning set forth in Section 10.11.

 

15



--------------------------------------------------------------------------------

“Note” has the meaning set forth in Section 2.10(e).

“Obligated Party” has the meaning set forth in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower or any Subsidiary to any
Lender or the Administrative Agent or any indemnified party arising under the
Loan Documents.

“Off-Balance Sheet Liability” of a Person means any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (other than operating leases and
commitments under intellectual property licenses).

“Original Agreement” has the meaning set forth in the recitals.

“Original Agreement Date” means May 1, 2006.

“Original Lenders” has the meaning set forth in the recitals

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” has the meaning set forth in Section 9.14.

“Paying Guarantor” has the meaning set forth in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by Borrower or any Subsidiary in a
transaction that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Borrower or any Subsidiary was engaged on the date hereof and any
business activities that are substantially similar, related, or incidental
thereto or an expansion of such business into another related product or service
sector, including distribution of gambling products through new channels and
production and/or distribution of new gambling products, systems related
products for gambling and social gaming;

 

16



--------------------------------------------------------------------------------

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Administrative Agent and the Lenders have been notified in
writing by Borrower that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty);

(d) as soon as available, but not less than twenty (20) days prior to such
Acquisition, the Borrower shall have provided Administrative Agent with notice
of such Acquisition;

(e) reasonably prior to such Acquisition, the Administrative Agent shall have
received (i) complete execution copies of each material document, instrument and
agreement to be executed in connection with such Acquisition (with executed
copies to be delivered to Administrative Agent within twenty days after the
closing of such Acquisition), (ii) a copy of any due diligence related to the
Acquisition as Administrative Agent may reasonably request including, without
limitation, lien search reports and lien releases to evidence the termination of
Liens on the assets or business to be acquired (other than Liens permitted by
Section 6.02), and (iii) a copy of all business and financial information
reasonably requested by the Administrative Agent including, without limitation,
pro forma financial statements (if available), calculations of Consolidated Free
Cash Flow, calculations of pro forma Consolidated Liquidity and Revolving Loan
Availability projections;

(f) the aggregate consideration to be paid by Borrower and its Subsidiaries
(including, without limitation, any Indebtedness assumed, refinanced or issued
in connection therewith, the amount thereof to be determined in accordance with
GAAP (exclusive of expenses incurred in connection therewith)) shall not exceed
(i) with respect to any single Acquisition, $50,000,000 and (ii) with respect to
all Acquisitions during any fiscal year of the Borrower, the greater of
(A) $80,000,000 and (B) an amount equal to 100% of Consolidated Free Cash Flow
for the twelve month period ending immediately prior to the closing of such
Acquisition;

(g) if such Acquisition is (i) an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that Borrower or one of its
Subsidiaries acquires (in one transaction or series of related transactions) at
least a majority (in number of votes) of the acquired Person, (ii) an
acquisition of assets, the Acquisition is structured so that the Borrower or a
Wholly-Owned Subsidiary shall acquire such assets, or (iii) an acquisition by
merger involving Borrower or any Subsidiary, the acquisition is structured so
that the Borrower or a Wholly-Owned Subsidiary, as applicable, is the surviving
entity;

(h) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U of the Board;

(i) neither Borrower nor any Subsidiary shall, as a result of or in connection
with any such Acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation, or other matters) that
would reasonably be expected to have a Material Adverse Effect;

 

17



--------------------------------------------------------------------------------

(j) Borrower shall certify (and provide the Administrative Agent with a pro
forma calculation in form and substance reasonably satisfactory to the
Administrative Agent) to the Administrative Agent and the Lenders that, as of
and after giving effect to the closing of such Acquisition, Consolidated
Liquidity will not be less than $10,000,000 on a pro forma basis (which shall
include the payment of all consideration given in connection with such
Acquisition, other than Equity Interests of the Borrower delivered to the
seller(s) in such Acquisition, as having been paid in cash at the time of making
such Acquisition);

(k) Borrower shall be in pro forma compliance with the covenants contained in
Sections 6.11 and 6.12;

(l) no Default exists or would result therefrom;

(m) the provisions of Section 5.09 shall have been satisfied; and

(n) a certificate, in form and substance reasonably acceptable to the
Administrative Agent, of a Financial Officer of the Borrower confirming
satisfaction of each of the foregoing conditions precedent shall have been
delivered to Administrative Agent at or prior to such Acquisition. The
Administrative Agent shall promptly provide to Lenders the documents or other
items the Administrative Agent receives from the Borrower pursuant to this
definition.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, Liens under Article 2 of the UCC, and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are not overdue by more than forty-five (45) days or are being contested in
compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or in compliance with gaming rules and regulations whether
imposed by law or contract;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) rights of setoff or bankers’ liens in favor of any bank or other depository
institution upon deposits of cash maintained with such bank or other depository
institution;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

18



--------------------------------------------------------------------------------

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(f) investments in accordance with Borrower’s Investment Policy as delivered to
Administrative Agent prior to the date of this Agreement, with such changes
thereto as are acceptable to Administrative Agent in its sole discretion.

“Permitted Restricted Payment” means any cash dividend or cash repurchase by
Borrower or a Subsidiary that is not a Wholly-Owned Subsidiary to the extent
that (i) the aggregate cash to be paid by Borrower and its Subsidiaries for all
dividends and share repurchases by any of Borrower and its Subsidiaries that are
not Wholly-Owned Subsidiaries (to any Person that is not a Wholly-Owned
Subsidiary) during any fiscal year shall not exceed the greater of
(A) $80,000,000 and (B) an amount equal to 100% of Consolidated Free Cash Flow
for the twelve month period ending immediately prior to such event, in each
case, less any “Additional Interest Amount” (as defined in the Subordinated Note
Indenture) that is paid in cash during such fiscal year, (ii) there shall be
Consolidated Liquidity of not less than $10,000,000 on a pro forma basis as of
the date of and after giving effect to such event, (iii) Borrower shall be in
pro forma compliance with the covenants contained in Sections 6.11 and 6.12,
(iv) no Event of

 

19



--------------------------------------------------------------------------------

Default shall exist or would result therefrom, and (v) at least 5 Business Days
prior to each such event Borrower shall deliver to Administrative Agent a
certificate, in form and substance reasonably acceptable to the Administrative
Agent of a Financial Officer of the Borrower confirming satisfaction of each of
the foregoing conditions precedent; provided that, with respect to a cash
repurchase of Borrower’s Equity Interests pursuant to a plan of repurchase
approved by Borrower’s board of directors such certificate may be provided in
the next Compliance Certificate furnished by Borrower pursuant to
Section 5.01(c).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, (a) at any time there are five (5) or more Lenders,
Lenders having Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time but not less than three Lenders in number, (b) at any
time there are more than two (2) but less than five (5) Lenders, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time and (c) at any time there are two (2) or less Lenders, all such Lenders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure (including any portion of such LC Exposure
and Swingline Exposure allocated to it pursuant to Section 2.20) at such time.

 

20



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Revolving Loan Availability” means, at any time, the positive difference (if
any) equal to the total Commitments minus the total Revolving Credit Exposures
at such time.

“S&P” means Standard & Poor’s.

“Share-Based Payment Expense” means, with respect to any Person, the non-cash
expense of such Person resulting from the accounting charges required by
Statement of Financial Accounting Standards No. 123(R), which among other items
requires the recognition of share-based payment expenses in the Borrower’s
Consolidated Income Statement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent, including, without limitation,
the Subordinated Notes and Subordinated Note Indenture as in effect on the
Original Agreement Date with changes thereto that are permitted by
Section 6.01(h) or are otherwise acceptable to Administrative Agent in its sole
discretion.

“Subordinated Notes” means, collectively, those certain convertible subordinated
notes issued by Borrower in June and July 2003 in the aggregate original
principal amount of $115,000,000 pursuant to the Subordinated Note Indenture.

“Subordinated Note Indenture” means that certain Indenture dated as of June 25,
2003 between Borrower and BNY Midwest Trust Company, an Illinois trust company,
as Trustee.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

21



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that executes a Subsidiary Guaranty.

“Subsidiary Guaranty” means Article X of this Agreement and each separate
guaranty issued by any Subsidiary of all or any part of the Obligations in form
and substance satisfactory to the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no equity compensation plan
or agreements thereunder providing for payments to current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower and
its Subsidiaries a party thereto of this Agreement and other Loan Documents, the
borrowing of Loans and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois.

“UIGEA” has the meaning set forth in Section 5.10.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

22



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Equity Interests of which shall at the time be owned, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, it being understood that, for purposes of this definition, a Foreign
Subsidiary shall be deemed to be a “Wholly-Owned Subsidiary” even though
applicable law requires that a certain number of Equity Interests be nominally
owned by other Persons so long as such Person beneficially owns and controls
such Equity Interests.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Notwithstanding
anything to the contrary contained in this Agreement or in the Disclosure
Schedules, all disclosure set forth in the Disclosure Schedules shall clearly
identify the sentences in this Agreement to which it relates and shall not be
deemed to modify, qualify or relate to any other sentences or provisions of this
Agreement.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

23



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., Chicago time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., Chicago time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

24



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof, of the amount of such Lender’s Loan to be made as part of the requested
Borrowing and, in the case of a requested Eurodollar Revolving Borrowing, the
LIBO Rate applicable thereto.

SECTION 2.04 Increase in the Commitments.

(a) So long as no Default has occurred and is continuing or would arise
therefrom, the Borrower shall have the right at any time, and from time to time,
to request an increase of the aggregate amount of Commitments from $150,000,000
to an aggregate amount not to exceed $200,000,000. Any such requested increase
shall be first made to all existing Lenders on a pro rata basis. To the extent
that the existing Lenders decline to increase their Commitments, or decline to
increase their Commitments to the amount requested by the Borrower, the
Administrative Agent (or an Affiliate of the Administrative Agent as directed by
the Administrative Agent), in consultation with the Borrower, will use its
reasonable efforts to arrange for other Persons to become a Lender hereunder and
to issue commitments in an amount equal to increase in the aggregate Commitments
requested by the Borrower and not accepted by the existing Lenders (each such
increase by either means, a “Commitment Increase,” and each Person issuing, or
Lender increasing, its Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no Lender shall be obligated to provide a Commitment Increase
as a result of any such request by the Borrower, (ii) any Additional Commitment
Lender which is not

 

25



--------------------------------------------------------------------------------

an existing Lender shall be subject to the consent of the Administrative Agent,
the Issuing Banks and the Borrower (which consent shall not be unreasonably
withheld), but without the consent of any other Lender and (iii) each Commitment
Increase shall be (unless the Administrative Agent otherwise agrees in writing)
in integral multiples of $1,000,000, and not less than (x) with respect to any
Additional Commitment Lender that is not an existing Lender, $10,000,000 or
(y) with respect to any Additional Commitment Lender that is an existing Lender,
an amount equal to the positive difference (if any) of $10,000,000 less such
Lender’s existing Commitment.

(b) No Commitment Increase shall become effective unless and until each of the
following conditions have been satisfied:

(i) If an Additional Commitment Lender is not an existing Lender, the Additional
Commitment Lender shall have executed and delivered to Administrative Agent a
joinder to this Agreement and the other Loan Documents specified by
Administrative Agent all in such form and substance reasonably acceptable to the
Administrative Agent;

(ii) Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Borrower and such Additional Commitment Lenders shall
agree (it being understood that such fees and other compensation are in addition
to the fees and other compensation referred to in Section 2.12 of this
Agreement);

(iii) Borrower shall have paid such arrangement fees to the Administrative Agent
(or an Affiliate of Administrative Agent as directed by Administrative Agent) as
the Borrower and the Administrative Agent shall agree (it being understood that
such fees are in addition to the fees and other compensation referred to in
Section 2.12 of this Agreement);

(iv) Each Loan Party shall deliver to the Administrative Agent and the Lenders
certificates of the Secretary or Assistant Secretary of such Person attaching a
true, complete and correct copy of the resolutions of such Person authorizing
the Commitment Increase and certifying that such resolution is in full force and
effect, it being understood and agreed that such resolutions may be adopted at
any time and provide for Commitment Increases from time to time requested;

(v) To the extent requested pursuant to Section 2.10 hereof, Borrower shall
execute a Note to each such Additional Commitment Lender, to be in conformity
with requirements of Section 2.10 hereof (with appropriate modification) to the
extent necessary to reflect the new Commitment of such Additional Commitment
Lender; and

(vi) Borrower, its Subsidiaries, and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested, including, without limitation, in the case
of an Additional Commitment Lender which is a Foreign Lender, such documents as
are required by Section 2.17 hereof to evidence an exemption from withholding
tax with respect to payments made to such Additional Commitment Lender.

 

26



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time
(i) the aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases,
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders, and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased aggregate Commitments (including,
without limitation, Section 2.01).

In connection with Commitment Increases hereunder, the Lenders and the Borrower
agree that, notwithstanding anything to the contrary in this Agreement, (i) the
Borrower shall, in coordination with the Administrative Agent, (x) repay
outstanding Loans of certain Lenders, and obtain Loans from certain other
Lenders (including the Additional Commitment Lenders), or (y) take such other
actions as reasonably may be required by the Administrative Agent, in each case
to the extent necessary so that all of the Lenders effectively participate in
each of the outstanding Loans pro rata on the basis of their Applicable
Percentages (determined after giving effect to any increase in the aggregate
Commitments pursuant to this Section 2.04), and (ii) the Borrower shall pay to
the Lenders any costs of the type referred to in Section 2.16 in connection with
any repayment and/or Loans required pursuant to preceding clause (i). Without
limiting the obligations of the Borrower provided for in this Section 2.04, the
Administrative Agent and the Lenders agree that they will use their commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
Section 2.16 which the Borrower would otherwise incur in connection with the
implementation of an increase in the aggregate Commitments.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $10,000,000 or (ii) the total Revolving
Credit Exposures exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Chicago time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 2:00 p.m., Chicago time, on the requested
date of such Swingline Loan.

 

27



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Chicago time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account (or the benefit of one of its Subsidiaries), in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of the LC Application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day during the Availability Period), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit (each, an “LC Application”). A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $25,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Commitments.

 

28



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension, provided that any Letter of
Credit may provide by its terms for the automatic renewal thereof for additional
one-year periods, but in no event beyond the date described in clause (ii) of
this subsection) and (ii) the date that is five Business Days prior to the
Maturity Date unless such Letter of Credit is cash collateralized as hereinafter
provided in which case such Letter of Credit shall expire no later than the date
that is five Business Days prior to the first anniversary of the Maturity Date.
If any Letter of Credit is outstanding for any reason on the Maturity Date,
Borrower shall deliver to the Administrative Agent on or prior to the Maturity
Date cash collateral in an amount equal to 105% of the undrawn and unexpired
amount of such Letter of Credit pursuant to documentation satisfactory to the
Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the applicable
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

29



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., Chicago time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., Chicago time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
2:00 p.m., Chicago time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., Chicago time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

30



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

31



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing and the Loans shall have been accelerated, on the Business Day that
the Borrower receives notice from the Administrative Agent or Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Loan Party described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the LC Exposure and fees referred
to in Section 2.12(b). The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account, and
Borrower hereby grants Administrative Agent a security interest in such account
to secure the LC Exposure and fees referred to in Section 2.12(b). Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure and fees
referred to in Section 2.12(b). If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower after all Events of Default have been cured or waived and the
Loans de-accelerated within two Business Days’ after Agent’s receipt of
Borrower’s written request for the return thereof.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Chicago and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

32



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

33



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

34



--------------------------------------------------------------------------------

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the tenth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note (each a “Note”) and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more Notes in such form payable to the order of the payee named therein.

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Chicago time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

 

35



--------------------------------------------------------------------------------

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee at a per annum rate equal to the
Applicable Rate on the average daily unused portion of such Lender’s Commitment
from the date hereof to and including the date on which the Commitments
terminate (the “Commitment Fee”). Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee (the “LC Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
with respect to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each of
the Issuing Banks for its own account a fronting fee equal to 0.25% per annum on
the undrawn amount of each applicable Letter of Credit which shall be payable
quarterly in arrears, and (iii) to each of the Issuing Banks its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. LC Fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within 10 days after demand. All LC Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to Administrative Agent, for its own account, for
the account of the Arranger and for the account of the Lenders, as applicable,
the fees set forth in the Fee Letters in the amounts and at the times described
therein.

 

36



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each of the Issuing Banks,
in the case of fees payable to it) for distribution, in the case of Commitment
Fees and LC Fees, to the Lenders. Fees paid shall not be refundable under any
circumstances. All fees, interest and other amounts payable under the Original
Agreement or other Loan Documents (as defined in the Original Agreement) that
have accrued up to but excluding the date hereof, shall be paid to the
Administrative Agent, the Original Lenders or other Persons specified therein,
and all fees, interest and other amounts that accrue from after the date hereof
shall be for the account of the Administrative Agent, Issuing Banks, Lenders or
other Persons specified herein or in the other Loan Documents.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

38



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

39



--------------------------------------------------------------------------------

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under the other Loan Documents shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within fifteen (15) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

40



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender
(including, without limitation, reasonable attorneys’ fees) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) or under any
other Loan Document prior to 12:00 noon, Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn,
Suite IL1-0318, 19th Floor, Chicago, Illinois, 60603, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder or under any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder and under any other Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

41



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

42



--------------------------------------------------------------------------------

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, or if a Lender is the subject of a Lender
Disqualification or is no longer an Eligible Assignee under clause (B) of the
definition thereof, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, and (iv) in the case of any such assignment resulting from a Lender
becoming the subject of a Lender Disqualification or no longer qualifying as an
Eligible Assignee under clause (B) of the definition thereof, such assignment
will be to an Eligible Assignee. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

43



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of each or any
non-Defaulting Lender’s Revolving Credit Exposure plus such non-Defaulting
Lender’s allocation of such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed such non-Defaulting Lender’s Commitment and (y) the
conditions set forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if and to the extent any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

 

44



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) In the event that a Defaulting Lender has remedied or caused to be remedied
(as reasonably determined by Administrative Agent and Issuing Banks) all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be reallocated as of such date to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that except as expressly
set forth in the Disclosure Schedules:

SECTION 3.01 Organization; Powers. Each of the Borrower and the other Loan
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and each applicable Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. Each
of this Agreement and the other Loan Documents has been duly executed and
delivered by Borrower and each Loan Party party thereto and constitutes a legal,
valid and binding obligation of such Person, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, and (ii) notices and filings under
applicable Gaming Laws which are not required to be taken prior to the date of
this Agreement which notices or filings the Borrower will seek in due course
after the date of this Agreement), (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

45



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended June 30, 2009, reported on by Ernst & Young LLP, independent
public accountants. The above financial statements, and each of the Financials
hereafter delivered to Administrative Agent and pursuant to Section 5.01(a) and
(b), present fairly or, when delivered, will present fairly in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements delivered for the first three
quarters of Borrower’s fiscal year.

(b) Since June 30, 2009, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, and since the date of this Agreement there has
been no other Material Adverse Effect.

SECTION 3.05 Properties. (a) Except with respect to the licensed property
described in Section 3.05(b), each of Borrower, the other Loan Parties and
Material Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted.

(b) Each of the Borrower, the other Loan Parties and Material Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement, any
other Loan Document or the Transactions. Neither Borrower nor any Subsidiary has
any material contingent obligations incident to any actions, suits or
proceedings not provided for or disclosed in the financial statements referred
to in Section 3.04 that would reasonably be expected to have a Material Adverse
Effect.

 

46



--------------------------------------------------------------------------------

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in the Disclosure Schedules that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in,
Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Event of Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes and returns and reports which are not yet delinquent; (b) Taxes that
are being contested in good faith by appropriate proceedings which prevent
enforcement thereof and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (c) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Labor Disputes. There are no strikes, lockouts or slowdowns against
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened, which would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 3.12 Subsidiaries. The Disclosure Schedules contain an accurate list of
all Subsidiaries of Borrower as of the date of this Agreement, setting forth
their respective types and jurisdictions of organization and the percentage of
their respective Equity Interests owned by Borrower or another Subsidiary of
Borrower. Each of Borrower’s Domestic Subsidiaries that is a Material Subsidiary
is a party to this Agreement.

 

47



--------------------------------------------------------------------------------

SECTION 3.13 Solvency. On and after the Original Agreement Date, (i) the fair
value of the assets of each Loan Party, at a fair valuation, exceeded and will
exceed its debts and liabilities, subordinated, contingent or otherwise (as such
liabilities would reasonably be expected to be evaluated by a court under
applicable federal and state laws related to the insolvency of debtors);
(ii) the present fair saleable value of the property of each Loan Party was and
will be greater than the amount that was or will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities have or will become absolute and
matured; (iii) each Loan Party was and will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities have or will become absolute and matured; and (iv) each Loan Party
has not had and will not have unreasonably small capital with which to conduct
the business in which it has been or is engaged as such business has been or is
now conducted and is proposed to be conducted after the Original Agreement Date.

SECTION 3.14 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

SECTION 3.15 Material Agreements. Neither Borrower nor any Subsidiary is a party
to any agreement or instrument the performance of which, or subject to any
charter or other corporate restriction which, could reasonably be expected to
have a Material Adverse Effect. Neither Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement or instrument evidencing
or governing Material Indebtedness or (ii) any other agreement or instrument
which default with respect to this clause (ii) could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.16 Subordinated Indebtedness. The Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness. The subordination provisions of
the Subordinated Indebtedness are enforceable against the holders of the
Subordinated Indebtedness by Agent and the Lenders. Each Loan Party acknowledges
that each of the Administrative Agent and the Lenders are entering into this
Agreement and are extending the Commitments and making the Loans in reliance
upon the subordination provisions of the Subordinated Indebtedness and this
Section 3.16. The representations and warranties contained in this Section 3.16
shall not be deemed to be untrue as a result of any Loan Party’s actions which
are expressly permitted by Section 6.09.

 

48



--------------------------------------------------------------------------------

SECTION 3.17 Disclosure. The Borrower has disclosed to the Administrative Agent
or the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters, in
each case known to it, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or, to
Borrower’s knowledge, omits to state any material fact necessary to make the
statements therein when taken as a whole and in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and consolidating financial statements, each
Loan Party represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. This Agreement shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received either (i) a
counterpart of each of this Agreement and each other Loan Document signed on
behalf of each party thereto or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of each of this Agreement and each other Loan Document)
that each party thereto has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
GoodSmith Gregg & Unruh LLP (and/or other counsel satisfactory to Administrative
Agent), as counsel for the Borrower and its Subsidiaries, in form and substance
reasonably acceptable to Administrative Agent, and covering such matters
relating to the Borrower, its Subsidiaries, this Agreement, the other Loan
Documents or the Transactions as Administrative Agent shall reasonably request.
Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have completed its due diligence and each of
the Borrower’s and each Subsidiary’s corporate structure, capital structure,
governing documents and material agreements shall be acceptable to the
Administrative Agent. In addition, the terms and conditions of all Indebtedness
of each Borrower and each Subsidiary, including, without limitation, the
subordination provisions of all Subordinated Indebtedness, shall be acceptable
to Administrative Agent.

 

49



--------------------------------------------------------------------------------

(d) All legal (including tax implications) and regulatory matters, including,
but not limited to compliance with all Gaming Authorizations and with applicable
requirements of Regulations U, T and X of the Board, shall be reasonably
satisfactory to the Administrative Agent and the Lenders.

(e) Administrative Agent shall have determined that since June 30, 2009,
(i) there is an absence of any material adverse change or disruption in primary
or secondary loan syndication markets, financial markets or in capital markets
generally that would likely impair syndication of the credit facilities
hereunder, and (ii) there has been no Material Adverse Effect.

(f) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to each
Loan Party, this Agreement, the other Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, including, without limitation, the agreements and other documents
referenced in the Closing Document List.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, the President, a Vice
President or a Financial Officer of the Borrower, (i) confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02, and
(ii) either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by each of
the Loan Parties of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, provided
that if any such consent is not available in writing, such officer of Borrower
shall confirm in the certificate that such consent has been obtained, or
(B) stating that no such consents, licenses or approvals are so required, other
than, in the case of either clause (A) or (B), any such consents, licenses or
approvals under applicable Gaming Laws which are not required to be obtained on
or prior to the Effective Date, which consents, licenses or approvals the Loan
Parties will seek in due course after the Effective Date;

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including, without limitation, reasonable attorneys fees) required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) prior to 3:00 p.m., Chicago time, on September 30, 2009 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

50



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party and Subsidiary
Guarantor a party thereto set forth in this Agreement and each other Loan
Document shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each Loan
Party on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed and all other Obligations shall have
been paid in full, each Loan Party covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, (i) its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
together with an opinion (without a “going concern” or like qualification or
exception, without any qualification or exception as to the scope of such audit
and without any other material qualification or exception) by Ernst & Young LLP
or other independent public accountants of recognized national standing to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP and (ii) its unaudited consolidating balance sheet and related
consolidating statement of operations as of the end of and for such year;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, (i) its unaudited consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such fiscal quarter (except for cash flows) and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) its
unaudited consolidating balance sheet and related consolidating statement of
operations as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year;

 

51



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form
attached hereto as Exhibit C (each, a “Compliance Certificate”) (i) certifying
as to whether an Event of Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.11 and 6.12 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, notice of all periodic
and other current reports filed under the Securities Exchange Act of 1934 and
proxy statements filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission (or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission) or distributed by the
Borrower to its shareholders generally, as the case may be;

(e) promptly following approval by Borrower’s board of directors (but in any
event not later than the first day of the second quarter of each fiscal year) a
three year financial plan for Borrower and its Subsidiaries, on a consolidated
basis, for such fiscal year and the next two fiscal years (including quarterly
balance sheet and related statements of operations and cash flows) prepared in a
manner consistent with the financial plan delivered by Borrower to the Lenders
prior to the date hereof or otherwise in a manner reasonably satisfactory to the
Administrative Agent; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and, in any event within 5 Business
Days after the occurrence thereof) written notice of the following:

(a) the occurrence of any Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that (i) seeks to revoke, suspend or not renew (except for
any non-renewal action, suit or proceeding arising out of Borrower’s or such
Affiliate’s voluntary decision not to seek renewal of) any Gaming Authorization,
(ii) seeks damages in excess of $20,000,000, (iii) seeks injunctive relief,
(iv) alleges criminal misconduct by any Loan Party, (v) contests any tax, fee,
assessment, or other governmental charge in excess of $20,000,000, or (vi) if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

52



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000;

(d) the occurrence of any default under any agreement, instrument or other
document evidencing Material Indebtedness that could result in such Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity;

(e) any Governmental Authority shall take any action to condemn, seize or
otherwise appropriate, or take control of, any Material Portion, or any Material
Portion is lost, stolen or destroyed;

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings which are sufficient to
prevent the enforcement thereof, (b) such Loan Party or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. Each Loan Party will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

53



--------------------------------------------------------------------------------

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, absent the occurrence and during
the continuance of an Event of Default, such inspections shall not occur more
than once per fiscal year.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general corporate purposes (not
otherwise prohibited by this Agreement or the other Loan Documents) including
Permitted Acquisitions, Capital Expenditures, purchase of gaming operations
equipment, Permitted Restricted Payments, Permitted Investments, to induce the
holders of the Subordinated Notes to convert their respective Subordinated Notes
to Equity Interests, to repay or refinance the Subordinated Notes at maturity
(not otherwise prohibited by this Agreement or the other Loan Documents). No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09 Further Assurances. Each Loan Party shall (i) cause each of its
Domestic Subsidiaries that is a Material Subsidiary as of the date of this
Agreement including, each Domestic Subsidiary a signatory hereto, or hereafter
becomes a Material Subsidiary to become and remain Subsidiary Guarantors, and
(ii) cause each of its Domestic Subsidiaries formed or acquired after the date
of this Agreement that is or at any time thereafter becomes a Material
Subsidiary to become a Loan Party by executing the Joinder Agreement
substantially in the form set forth as Exhibit D hereto with such changes
thereto as may be required by Administrative Agent (each a “Joinder Agreement”).
Upon execution and delivery thereof, each such Person shall automatically become
a Loan Party and Subsidiary Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents. Each Loan Party shall, and shall cause each Subsidiary to, execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such documents and agreements, and shall take or cause to be taken such actions
as the Administrative Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents.

 

54



--------------------------------------------------------------------------------

SECTION 5.10 Information Regarding Online Gaming Site for Live Play. The
Borrower will furnish to the Administrative Agent all of the following with
respect to the online gaming site for live play (all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel) within a
reasonable period (and, in any event not less than 30 days) prior to the
commencement of internet gambling: (a) a copy of the license that authorizes the
applicable Subsidiary to conduct internet gambling (or if such Subsidiary does
not have such a license, a reasoned legal opinion from the Borrower’s internal
counsel licensed in the United States or from a United States law firm to the
effect that the applicable Subsidiary’s internet gambling business does not
violate or is outside the scope of the Unlawful Internet Gambling Enforcement
Act of 2006 (31 U.S.C. § 5361–5367) (the “UIGEA”) and therefore does not involve
restricted transactions), (b) third-party certification that the applicable
Subsidiary systems for engaging in the internet gambling business are reasonably
designed to ensure that the internet gambling business will either preclude
acceptance of bets and wagers from gamblers located in the United States or will
remain within licensed or otherwise lawful limits, including with respect to age
and location verification and (c) a written commitment to notify the
Administrative Agent of any changes to the applicable Subsidiary’s legal
authority to conduct internet gambling.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, and the other Obligations shall have been paid in full,
each Loan Party covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 of
the Disclosure Schedules (which Schedule may reflect the amount of such
Indebtedness as of the month most recently ended prior to the date hereof for
which Borrower has completed its consolidated financial statements), but not any
extensions, renewals or replacements of any such Indebtedness;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that, (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

55



--------------------------------------------------------------------------------

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Obligations of the applicable Subsidiary on the same terms
as the Indebtedness so Guaranteed is subordinated to the Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness outstanding
pursuant to this clause (e) shall not exceed the greater of (x) $30,000,000 or
(y) an amount equal to 5% of Borrower’s consolidated tangible assets (with
consolidated tangible assets being the difference of Borrower’s consolidated
total assets minus Borrower’s consolidated intangible assets, all calculated on
a consistent basis in accordance with GAAP);

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
in connection with a Permitted Acquisition to the extent that such Indebtedness
exists at the time such Person becomes a Subsidiary or is refinanced in
contemplation of or in connection with such Person becoming a Subsidiary, and
Indebtedness of the Borrower or any Subsidiary in the form of any deferred
purchase price or post closing obligation in connection with a Permitted
Acquisition, it being understood and agreed that all Indebtedness permitted by
this clause (f) shall be included in the calculation of “aggregate
consideration” for purposes of clause (f) of the definition of Permitted
Acquisition;

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness evidenced by the Subordinated Notes in an aggregate principal
amount not exceeding $115,000,000 at any time outstanding including any
extensions, renewals or refinancing of such Indebtedness provided that, (i) the
principal amount or interest rate of such Indebtedness is not increased,
(ii) such Indebtedness is unsecured and no Loan Party that is not originally
obligated with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iii) such extension, refinancing or renewal
does not result in a shortening of the maturity of the Indebtedness so extended,
refinanced or renewed, and the maturity of such Indebtedness is at least six
month after the Maturity Date, (iv) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (iv) the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

 

56



--------------------------------------------------------------------------------

(i) Indebtedness under Swap Agreements permitted by Section 6.05;

(j) an unsecured revolving facility in favor of WMS Gaming International, S.L.,
a Sociedad de Responsabilidad Limitada organized in Spain, in an aggregate
principal amount not to exceed $45,000,000 at any time;

(k) unsecured or unsecured subordinated Indebtedness so long as (i) the
aggregate principal amount does not exceed $15,000,000 at any time outstanding,
(ii) the maturity of such Indebtedness is at least six months after the Maturity
Date, (iii) no principal amortization shall be required until at least six
months after the Maturity Date and (iv) with respect to unsecured subordinated
Indebtedness, the Indebtedness is subordinated to the Obligations on terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those applicable to the Subordinated Notes and are otherwise
reasonably acceptable to Administrative Agent and the Issuing Banks; and

(l) any unsecured or unsecured subordinated Indebtedness so long as (i) at the
time such Indebtedness would be incurred, (A) the Consolidated Indebtedness to
EBITDA Ratio is, on a pro forma basis after giving effect to such Indebtedness
and calculated using the Financials for the most recent fiscal quarter end and
for the four fiscal quarters ending on such date, less than or equal to 2.0 to
1.0 and (B) no Default is then existing or would be caused thereby, (ii) the
maturity of such Indebtedness is at least six months after the Maturity Date,
(iii) no principal amortization shall be required until at least six months
after the Maturity Date, and (iv) with respect to unsecured subordinated
Indebtedness, the Indebtedness is subordinated to the Obligations on terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those applicable to the Subordinated Notes and are otherwise
reasonably acceptable to Administrative Agent and the Issuing Banks.

For greater certainty, for purposes of calculating compliance with any dollar
limitations applicable to any of the foregoing clauses (b) through (k) of this
Section 6.01, (i) any Indebtedness set forth on Schedule 6.01 hereto (other than
Indebtedness existing on the Original Agreement Date) applicable thereto, shall
be included in such calculation and (ii) any Indebtedness that would be
permissible under one or more of clauses (b) through (k) and clause (l) shall
first be included in clauses (b) through (k), as applicable, to the full extent
of such dollar limitations, and then in clause (l); provided that, any unsecured
subordinated Indebtedness incurred pursuant to clause (l) that would also be
permissible under clause (k) shall be included in clause (l) and not in
clause (k).

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date of this Agreement and set forth in Schedule 6.02 of the Disclosure
Schedules; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date of this Agreement;

 

57



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset (other than Accounts or
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts or Inventory) of any
Person that becomes a Subsidiary after the Original Agreement Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets plus
related fees, expenses and interest and (iv) such security interests shall not
apply to any other property or assets of the Borrower or any Subsidiary;

(e) any Liens created by Borrower or any Subsidiary under any Loan Document in
favor of Administrative Agent, for its benefit and the benefit of the Lenders.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02, other than clause (e) above, may at any time attach to any
Accounts or Inventory of any of Borrower or its Subsidiaries or Equity Interests
issued by any of the Subsidiaries.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its assets (other than the sale of inventory in the
ordinary course of business), or any stock of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving
corporation, any Person may merge into any Subsidiary in a transaction in which
the surviving entity is a Wholly-Owned Subsidiary and, if any party to such
merger is a Loan Party, is or becomes a Subsidiary that is Loan Party
concurrently with such merger, (ii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to a Loan Party and any
Subsidiary that is not a Loan Party may sell, transfer, lease or otherwise
dispose of its assets to any Wholly-Owned Subsidiary, (iii) Borrower or any
Subsidiary may sell on fair and reasonable terms in the ordinary course of its
business new slot machines, slot machines characterized as gaming operations
machines, used slot machines and other gaming equipment returned to such Person
by a customer and any other equipment or assets which in the reasonable
determination of Borrower is obsolete, no longer needed for the ordinary course
of business or is otherwise replaced or upgraded, and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

 

58



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto or an expansion of such business into
another related product or service sector including, to the extent such business
is permitted by applicable Gaming Law and such Loan Party or Subsidiary has
obtained any necessary Gaming Authorization therefor, distribution of gambling
products through new channels and production and/or distribution of new gambling
products, systems related products for gambling and social gaming.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (each of the foregoing, an “Investment”), except:

(a) Permitted Investments;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04 of the Disclosure Schedules;

(c) capital contributions, contributions in exchange for Equity Interests or
similar investments by Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $145,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs) and (ii) no
Default is then existing or would be caused by such investment;

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties (together with outstanding investments permitted under the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $145,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs) and (ii) no
Default is then existing or would be caused by such loan or advance;

 

59



--------------------------------------------------------------------------------

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that (i) the aggregate principal amount of Indebtedness of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under the proviso to Section 6.04(d))
shall not exceed $145,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs) and (ii) no Default is then
existing or would be caused by such Guarantee;

(f) Permitted Acquisitions;

(g) strategic investments with or loans to third parties, wherein the Borrower
or any Loan Party will advance funds and/or purchase convertible notes, in an
amount not to exceed a maximum aggregate of $40,000,000; provided that (i) such
Investments shall not exceed $15,000,000 to any Person (or, with respect to an
Investment in a customer, more than $15,000,000 per location of such customer)
and (ii) as of the date of such Investment, no Default is then existing or would
be caused thereby; and

(h) any Investment of the types permitted by clauses (c), (d) or (e) (without
regard to the dollar limits contained in clause (i) of the provisos thereof) or
clause (f) (without regard to the dollar limits contained in clause (f) of the
definition of “Permitted Acquisitions”) so long as at the time such Investment
would be made the Consolidated Indebtedness to EBITDA Ratio is, on a pro forma
basis after giving effect to such Investment and calculated using the Financials
for the most recent fiscal quarter end and for the four fiscal quarters ending
on such date, less than or equal to 2.0 to 1.0.

For greater certainty, for purposes of calculating compliance with any dollar
limitations applicable to any of the foregoing clauses (a) through (g) of this
Section 6.04, (i) any Investments set forth on Schedule 6.04 hereto (other than
those existing on the Original Agreement Date) applicable thereto, shall be
included in such calculation and (ii) any Investment that would be permissible
under one or more of clauses (c), (d), (e) or (f) and clause (h) shall first be
included in clauses (c), (d), (e) or (f), as applicable, to the full extent of
such dollar limitations, and then in clause (h).

SECTION 6.05 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement except (a) Swap Agreements entered
into in favor of a Lender or its Affiliate to hedge or mitigate risks to which
the Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of the Borrower or any of its Subsidiaries), (b) Swap
Agreements in favor of a Lender or its Affiliate evidencing foreign currency
hedging transactions and (c) Swap Agreements in favor of a Lender or its
Affiliate entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

SECTION 6.06 Restricted Payments. No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Wholly-Owned Subsidiaries may declare and pay dividends to
Borrower or another Subsidiary, (c) the Borrower may make Restricted Payments
pursuant to and in accordance with equity compensation plans or other benefit
plans for management employees, members of the Board of directors or consultants
of the Borrower and its Subsidiaries, (d) Borrower may declare and pay cash
dividends with respect to its Equity Interests and/or make cash repurchases of
its Equity Interests that are Permitted Restricted Payments; and
(e) Subsidiaries that are not Wholly-Owned Subsidiaries may declare and pay cash
dividends and/or make cash repurchases of its Equity Interests that are
Permitted Restricted Payments.

 

60



--------------------------------------------------------------------------------

SECTION 6.07 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except in the ordinary course of business at prices and on terms and conditions
not less favorable to the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, and any Restricted Payment
permitted by Section 6.06.

SECTION 6.08 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law (including, without limitation,
Gaming Laws) or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date of this Agreement identified on
Schedule 6.08 of the Disclosure Schedules (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases or
licenses restricting the assignment thereof.

SECTION 6.09 Subordinated Indebtedness. No Loan Party will, nor will it permit
any Subsidiary to, make any amendment or modification to the indenture, note or
other agreement evidencing or governing any Subordinated Indebtedness, directly
or indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness, or directly
or indirectly make any other payment with respect to any Subordinated
Indebtedness not expressly permitted by the subordination terms thereof.
Notwithstanding the foregoing, the Loan Parties shall be permitted to
(i) convert the Subordinated Notes to common stock issued by the Borrower and in
connection therewith pay the holders of the Subordinated Notes an amount of up
to $5,000,000.00 to induce such holders to convert their Subordinated Notes to
common stock issued by the Borrower, (ii) refinance all or part of the
Subordinated Notes with Indebtedness permitted under Sections 6.01(h),
(k) and/or (l), and (iii) to the extent permitted by the subordination terms of
the Subordinated Notes, pay or refinance the Subordinated Notes at maturity.

 

61



--------------------------------------------------------------------------------

SECTION 6.10 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. No Loan Party will, nor will it permit any Subsidiary to, enter
into or suffer to exist any sale and leaseback transaction or any other
Off-Balance Sheet Liability, except for obligations under any Swap Agreements
permitted to be incurred under the terms of Section 6.05.

SECTION 6.11 Capital Expenditures and Gaming Operations Equipment Expenditures.

(a) Capital Expenditures. No Loan Party will, nor will it permit any Subsidiary
to, incur or make Capital Expenditures (excluding expenditures for gaming
operations equipment), for any period of four consecutive fiscal quarters, in an
aggregate amount for the Borrower and its Subsidiaries in excess of the greater
of (i) 25% of Consolidated EBITDA for such period or (ii) $75,000,000.

(b) Gaming Operations Equipment Expenditures. No Loan Party will, nor will it
permit any Subsidiary to, incur or make expenditures for gaming operations
equipment, for any period of four fiscal quarters, in an aggregate amount for
Borrower and its Subsidiaries in excess of the greater of (i) 33% of
Consolidated EBITDA for such period or (ii) $85,000,000.

SECTION 6.12 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not permit the Consolidated EBIT
to Interest Expense Ratio, determined as of the end of each of its fiscal
quarters to be less than 2.50 to 1.0.

(b) Total Debt Leverage Ratio. The Borrower will not permit the Consolidated
Indebtedness to EBITDA Ratio, determined as of the end of each of its fiscal
quarters, to be greater than (A) with respect to any fiscal quarter ending on or
before December 31, 2010, 3.25 to 1.0, and (B) with respect to any fiscal
quarter thereafter, 3.00 to 1.00.

SECTION 6.13 Patriot Act. No Loan Party shall, nor shall it permit any
Subsidiary to, (1) be or become subject at any time to any law, regulation, or
list of any Government Authority (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lenders from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower or its Subsidiaries, or (2) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by Lenders at any time to
enable Lenders to verify Borrower’s identity or to comply with any applicable
law or regulation, including, without limitation, Section 326 of the USA Patriot
Act of 2001, 31 U.S.C. Section 5318.

 

62



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and, with respect to a failure to pay a LC
Disbursement reimbursement obligation, such failure is not remedied within 2
Business Days after such failure;

(b) the Borrower or any Subsidiary Guarantor shall fail to pay any interest, fee
or other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of 5 Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect when made or deemed made, or
any certificate, consolidated financial statement, report, notice or other
writing furnished by the Borrower or any Subsidiary Guarantor to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified;

(d) the Borrower or Subsidiary Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in (i) Section 5.03 (with respect to
a Loan Party’s existence) or 5.08 or in Article VI or (ii) Section 5.02 and such
failure shall continue unremedied for a period of 5 Business Days after such
failure;

(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the date of such failure or, if a grace period is already provided in the
other Loan Document, such failure shall continue beyond such grace period;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (ii) conversion or refinancing of the
Subordinated Notes that is permitted by Section 6.09;

 

63



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) (i) judgments for payment of money which exceed an aggregate of $25,000,000
shall be rendered against any of Borrower and its Subsidiaries and shall not
have been paid, discharged or vacated or had execution thereof stayed pending
appeal within 45 days after entry or filing of such judgments, or any action
shall be legally taken by a judgment creditor with a judgment in the amount of
at least $5,000,000 to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce such judgment; or (ii) non-monetary judgments shall be
rendered against any of Borrower and its Subsidiaries which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect and
shall not have been discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgments, or any
action shall be legally taken by a judgment creditor to enforce any such
judgment which could reasonably be expected to have a Material Adverse Effect;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $25,000,000 during the
twelve-month period ending with the month in which the latest such ERISA Event
occurs;

(m) any material provision of any Loan Document or any subordination provision
applicable to any Subordinated Indebtedness that constitutes Material
Indebtedness for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any of Borrower and its Subsidiaries or any other
Person a party thereto, other than a Lender) shall challenge the enforceability
of any Loan Document or any subordination provision applicable to any
Subordinated Indebtedness or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents or any subordination provision applicable to any Subordinated
Indebtedness has ceased to be or otherwise is not valid, binding and enforceable
in accordance with its terms;

 

64



--------------------------------------------------------------------------------

(n) a Governmental Authority shall have revoked, suspended or not renewed any
Gaming Authorization of any of Borrower and its Subsidiaries and such
revocation, when taken together with all other revocations of Gaming
Authorizations of any of Borrower and its Subsidiaries during the twelve-month
period ending with the month in which the latest such revocation occurs could
reasonably be expected to result in a Material Adverse Effect;

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
the other Obligations, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and all other Obligations, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including, without limitation, the execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder and under the other Loan
Documents shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder and under the other Loan Documents.

 

65



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith or with
the other Loan Documents, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in the
other Loan Documents, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

66



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

The Syndication Agent and Documentation Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 800 South Northpoint Boulevard, Waukegan,
Illinois 60085, Attention of Scott D. Schweinfurth, Chief Financial Officer
(Telecopy No. 847-785-3790; e-mail: sschweinfurth@wms.com) with a copy to
Kathleen McJohn, General Counsel at the same address (Telecopy No. 847-785-3901;
e-mail: kmcjohn@wms.com);

 

67



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent with respect to borrowing, conversion,
continuation and payment, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, Mail Code-IL1-0010, 7th Floor, Chicago, Illinois
60603, Attention: Awri L. McKee (Telecopy No. 312-385-7103);

(iii) if to Administrative Agent with respect to any other matters, to JPMorgan
Chase Bank, N.A., 1201 S. Milwaukee Avenue, Libertyville, Illinois 60048,
Attention: Joseph A. Luna and Michael J. Veinbergs (Telecopy No. 847-816-4210;
e-mail: joseph.a.luna@chase.com and michael.j.veinbergs@chase.com);

(iv) if to the Issuing Banks, to them at JPMorgan Chase Bank, N.A., 300 South
Riverside Plaza, Mail Code IL1-0236, Chicago, Illinois 60606, Attention: Standby
Letter of Credit (Telecopy No. 312-954-2457) and Bank of America, N.A., Standby
Letters of Credit, 1000 West Temple Street, Mail Code, CA9-705-07-05, Los
Angeles, CA 90012-1514, (Telecopy No. 213-457-8841);

(v) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Mail Code-IL1-0010, 7th Floor,
Chicago, Illinois 60603, Attention: Awri L. McKee (Telecopy No. 312-385-7103);
and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Borrower and Administrative Agent (with respect to notices under
Section 9.01(a)(iii) above) agree to accept notices at the e-mail addresses set
forth above, provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

68



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any Subsidiary from any such provision hereof or
thereof shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) release all or substantially all
of the Subsidiary Guarantors, or (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any Loan Document or make any determination
or grant any consent hereunder or under any Loan Document, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, an
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be.

(c) Notwithstanding the foregoing, the Administrative Agent may (i) amend
Schedule 2.01 to reflect Commitment Increases, Additional Commitment Lenders and
other changes contemplated by Section 2.04 and assignments entered into pursuant
to Section 9.04, and (ii) waive payment of the fee required under
Section 9.04(b).

 

69



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by an Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such. Each Original Lender represents as of
the date hereof to each other Lender a party hereto as of the date hereof that
it has no knowledge (without investigation or inquiry) of any existing matters
that would require such other Lenders to indemnify the Administrative Agent, an
Issuing Bank or the Swingline Lender pursuant to this Section 9.03(c).

 

70



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable upon written demand
therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder or under any other Loan Document
except in accordance with this Section. Nothing in this Agreement or the other
Loan Documents, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or any other Loan Document.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it).

(ii) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (and integral multiples
of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

71



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
and the other Loan Documents, provided that this clause shall not be construed
to prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(v) when the consent of Borrower is required for an assignment pursuant to the
definition of Eligible Assignee, Borrower shall be provided with at least 10
days prior notice of such assignment.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement and the other Loan Documents, such Lender shall cease to be a
party hereto and thereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement or the other Loan Documents that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement and the other Loan Documents as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

72



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement or the other Loan Documents unless it has been
recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents and (D) to the extent required under applicable Gaming
Laws, each Participant must be registered with, approved by, or not disapproved
by (whichever may be required under applicable Gaming Laws), all applicable
Gaming Boards and may not be the subject of a Lender Disqualification. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the

 

73



--------------------------------------------------------------------------------

participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder and the other Loan Documents or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties herein and the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement and the other
Loan Documents or any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement and the other Loan Documents by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement and the other Loan Documents.

 

74



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final or otherwise, but excluding (i) any restricted cash, restricted
investments or other funds for progressive jackpots, (ii) any restricted cash,
restricted investments or other funds held by any Loan Party in trust to pay to
gambling winners, (iii) any restricted cash, restricted investments or other
funds held on account for gambling players and (iv) deposits on account by
customers), at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party now or hereafter
existing under the Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the law of the
State of Illinois.

(b) Administrative Agent, each Issuing Bank, each Lender and each Loan Party
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of Illinois sitting in
Cook County and of the United States District Court of the Northern District of
Illinois (Eastern Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Illinois State
court or, to the extent permitted by law, in such Federal court. Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Administrative Agent, each Issuing Bank, each Lender and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

75



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, or
to the extent requested by any Gaming Board or any regulatory authority
purporting to have jurisdiction over such Person (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (d) to
any other party to this Agreement or any other Loan Document, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a written or electronic agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower or its Subsidiaries (whether directly from Borrower or its Subsidiaries
or indirectly from Borrower or its Subsidiaries through the Administrative Agent
or another Lender or Issuing Bank). For the purposes of this Section,
“Information” means all information received from any of the Borrower and its
Subsidiaries relating to any of the Borrower and its Subsidiaries or any of
their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

76



--------------------------------------------------------------------------------

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

SECTION 9.15 Cooperation with Gaming Boards. The Administrative Agent, Issuing
Banks and the Lenders agree to, at the request and expense of Borrower,
commercially reasonably cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Subsidiaries, including the provision of such documents and other information as
may be reasonably requested by any such Gaming Board relating to Borrower or any
of its Subsidiaries or to the Loan Documents.

SECTION 9.16 Subordinated Note Indenture. The Loan Documents and Obligations
constitute “Designated Senior Debt” (as defined in the Subordinated Note
Indenture) for purposes of the Subordinated Note Indenture.

SECTION 9.17 Effect of Amendment and Restatement; Reaffirmation of other Loan
Documents. Upon the date of this Agreement, the Original Agreement (and, except
as otherwise set forth in the following proviso, all obligations and rights of
any party thereunder), shall be amended and restated by this Agreement; provided
however, that the obligation to repay the loans and advances arising under the
Original Agreement shall continue in full force and effect but shall now be
governed by the terms of this Agreement and the other Loan Documents. All Loan
Documents that were executed and delivered in connection with the Original
Agreement (as such Loan Documents may have been amended, restated, supplemented
or otherwise modified), are hereby reaffirmed and shall continue in full force
and effect; provided that, all references in such Loan Documents to the Original
Agreement shall, without anything further, be deemed to refer to this Agreement
(as may from time to time be amended, restated, supplemented or otherwise
modified). Borrower acknowledges and agrees that the Obligations evidenced by
the Original Agreement and other Loan Documents executed in connection with the
Original Agreement (as such Loan Documents may have been amended, restated,
supplemented or otherwise modified) have not been satisfied but instead have
become part of the Obligations governed by the terms of this Agreement and under
the other Loan Documents. No action or inaction by the Administrative Agent or
Lenders prior to the date of this Agreement shall be deemed to have established
a course of conduct among the parties hereto. All rights, duties and obligations
of the parties to this Agreement shall be solely as set forth in this Agreement
and the other Loan Documents.

 

77



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

SECTION 10.01 Guaranty. Each Subsidiary Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Obligations and all reasonable costs and
expenses including, without limitation, all court costs and reasonable
out-of-pocket attorneys’ and paralegals’ fees and expenses paid or incurred by
the Administrative Agent, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, the Borrower, any Subsidiary Guarantor or any other guarantor of all or
any part of the Obligations (such costs and expenses, together with the
Obligations, collectively the “Guaranteed Obligations”). Each Subsidiary
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Subsidiary Guaranty apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02 Guaranty of Payment. This Subsidiary Guaranty is a guaranty of
payment and not of collection. Each Subsidiary Guarantor waives any right to
require the Administrative Agent, any Issuing Bank or any Lender to sue the
Borrower, any Subsidiary Guarantor, any other guarantor, or any other person
obligated for all or any part of the Guaranteed Obligations (each, an “Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Guaranteed Obligations.

 

78



--------------------------------------------------------------------------------

SECTION 10.03 No Discharge or Diminishment of Subsidiary Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Subsidiary Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Subsidiary Guarantor may have at any time against any Obligated Party,
the Administrative Agent, any Issuing Bank, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Subsidiary Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Subsidiary Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Subsidiary
Guarantor or that would otherwise operate as a discharge of any Subsidiary
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Subsidiary Guarantor hereby waives any defense based on or arising out
of any defense of the Borrower or any Subsidiary Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Subsidiary Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Subsidiary Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Subsidiary Guarantor under this Subsidiary Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Subsidiary
Guarantor against any Obligated Party or any security.

 

79



--------------------------------------------------------------------------------

SECTION 10.05 Rights of Subrogation. No Subsidiary Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Subsidiary Guarantors
have fully performed all their obligations to the Administrative Agent, the
Issuing Banks and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Subsidiary Guarantor’s obligations under this
Subsidiary Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Banks and the Lenders are in possession of
this Subsidiary Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Subsidiary Guarantors forthwith
on demand by the Lender.

SECTION 10.07 Information. Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Subsidiary Guarantor assumes and incurs under this Subsidiary Guaranty, and
agrees that neither the Administrative Agent, any Issuing Bank nor any Lender
shall have any duty to advise any Subsidiary Guarantor of information known to
it regarding those circumstances or risks.

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Subsidiary Guaranty until five days after
it receives written notice of termination from any Subsidiary Guarantor.
Notwithstanding receipt of any such notice, each Subsidiary Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.

 

80



--------------------------------------------------------------------------------

SECTION 10.09 Taxes. All payments of the Guaranteed Obligations will be made by
each Subsidiary Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Subsidiary Guarantor
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Subsidiary Guarantor shall
make such deductions and (iii) such Subsidiary Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

SECTION 10.10 Maximum Liability. Each Subsidiary Guarantor, and by its
acceptance of this Subsidiary Guaranty, the Administrative Agent and each other
Lender, hereby confirms that it is the intention of all such Persons that this
Subsidiary Guaranty and the Guaranteed Obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
United States Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Subsidiary Guaranty and the Guaranteed Obligations
of each Subsidiary Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Lenders and the Subsidiary Guarantors hereby
irrevocably agree that if the obligations of any Subsidiary Guarantor under this
Subsidiary Guaranty would otherwise be unlawful, avoidable, invalid or
unenforceable under such laws on account of the amount of such Subsidiary
Guarantor’s liability under the Subsidiary Guaranty (after giving effect to the
right of contribution established in Section 10.11), then the Guaranteed
Obligations of such Subsidiary Guarantor under this Subsidiary Guaranty shall,
without further action by the Subsidiary Guarantors, Administrative Agent or
Lenders, be automatically limited or reduced to the maximum amount as will
result in the Guaranteed Obligations of such Subsidiary Guarantor under this
Subsidiary Guaranty that would be lawful, not subject to avoidance, valid and
enforceable under such laws (such maximum amount being the relevant Subsidiary
Guarantor’s “Maximum Liability”). Each Subsidiary Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Subsidiary Guarantor without impairing this Subsidiary
Guaranty or affecting the rights and remedies of the Lenders hereunder, provided
that, nothing in this sentence shall be construed to increase any Subsidiary
Guarantor’s obligations hereunder beyond its Maximum Liability.

SECTION 10.11 Contribution. In the event any Subsidiary Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Subsidiary Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Subsidiary Guaranty, each other
Subsidiary Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable
Guarantor Percentage” of such payment or payments made, or losses suffered, by
such Paying Guarantor. For purposes of this Article X, each Non-Paying
Guarantor’s “Applicable Guarantor Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the Original Agreement Date (whether by loan, capital infusion or by other
means (excluding payment for sales in the ordinary course of business)) to
(ii) the aggregate Maximum Liability of all Subsidiary Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Subsidiary
Guarantor, the aggregate amount of all monies received by such Subsidiary
Guarantors from the Borrower after the Original Agreement Date (whether by loan,
capital infusion or by other means (excluding payment for sales in the ordinary
course of business)). Nothing in this provision shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Subsidiary Guarantor’s Maximum Liability). Each of the
Subsidiary Guarantors covenants and agrees that its right to receive any
contribution under this Subsidiary Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Banks, the Lenders and the Subsidiary
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

 

81



--------------------------------------------------------------------------------

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a
Subsidiary Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Banks and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

(Signature Page Follows)

 

82



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: WMS INDUSTRIES INC. By:  

/s/ Scott D. Schweinfurth

  Scott D. Schweinfurth  

Executive Vice President,

Chief Financial Officer and

Treasurer

OTHER LOAN PARTIES: WMS GAMING INC. By:  

/s/ Scott D. Schweinfurth

  Scott D. Schweinfurth  

Executive Vice President,

Chief Financial Officer and

Treasurer

WILLIAMS ELECTRONICS GAMES, INC. By:  

/s/ Scott D. Schweinfurth

  Scott D. Schweinfurth  

Executive Vice President,

Chief Financial Officer and

Treasurer

WMS FINANCE INC. By:  

/s/ Scott D. Schweinfurth

  Scott D. Schweinfurth  

Executive Vice President,

Chief Financial Officer and

Treasurer



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

WMS INTERNATIONAL HOLDINGS INC. By:  

/s/ Scott D. Schweinfurth

  Scott D. Schweinfurth   Executive Vice President,  

Chief Financial Officer and

Treasurer



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

By:  

/s/ Joseph A. Luna

  Joseph A. Luna   Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

BANK OF AMERICA, N.A. By:  

/s/ Justin Lien

  Justin Lien   Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

COMERICA BANK By:  

/s/ Kevin T. Urban

  Kevin T. Urban   Vice President



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:

 

/s/ Stephen G. Buntin

  Stephen G. Buntin   Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Credit Agreement)

 

KEYBANK, NATIONAL

ASSOCIATION

By:

 

/s/ Shibani Faehnle

  Shibani Faehnle   Assistant Vice President



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the effective date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                          
                                         
                                                                       

2. Assignee:                                          
                                         
                                                                       

                        [and is an Affiliate/Approved Fund of [identify
Lender]1]

3. Borrower(s):                                          
                                         
                                                                       

4. Administrative Agent:                                         , as the
administrative agent under the Credit Agreement

 

 

1 Select as applicable.

 

A-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Amended and Restated Credit Agreement dated as of
September 25, 2009 (as amended, restated, supplemented or otherwise modified
from time to time) among WMS INDUSTRIES INC., the other Loan Parties, the
Lenders parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
the other agents parties thereto]

6. Assigned Interest:

 

Facility Assigned  

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage Assigned

of

Commitment/Loans2

    $   $   %                     $   $   %                     $   $  
%                

Effective Date:                              , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:

 

 

Title:

 

[Consented to:]4

[NAME OF RELEVANT PARTY]

By:

 

 

Title:

 

 

 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

CLOSING DOCUMENT LIST

(Attached Hereto)

 

B-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

CLOSING CHECKLIST

WMS INDUSTRIES INC.

AND THE OTHER LOAN PARTIES

$150,000,000 Revolving Loan Facility

CLOSING DATE: September 25, 2009

PARTIES TO THE TRANSACTION

 

AGENT:   

JPMORGAN CHASE BANK, N.A.

1201 S. Milwaukee Avenue

Libertyville, Illinois 60048

Fax: (847) 816-4210

 

Attn: Joseph A. Luna

Tel: (847) 816-4241

E-mail: joseph.a.luna@chase.com

 

Attn: Michael J. Veinbergs

Tel: (847) 816-4246

Email: jerry.j.allen@jpmchase.com

AGENT’S COUNSEL

(“AC”):

  

Vedder Price, P.C.

222 North LaSalle Street, 24th Floor

Chicago, Illinois 60601

Fax: (312) 609-5005

 

Attn: Paul R. Hoffman

Tel.: (312) 609-7733

E-mail: phoffman@vedderprice.com

 

Attn: Laura Guest

Tel: (312) 609-7928

E-mail: lguest@vedderprice.com



--------------------------------------------------------------------------------

BORROWER:   

WMS INDUSTRIES INC., a Delaware

corporation (“Borrower”)

OTHER LOAN PARTIES:   

WMS GAMING INC., a Delaware

corporation (“WMS Gaming”)

  

WILLIAMS ELECTRONICS GAMES

INC., a Delaware corporation (“Williams

Electronics”)

  

WMS FINANCE INC., a Delaware

corporation (“WMS Finance”)

  

WMS INTERNATIONAL HOLDINGS

INC., a Delaware corporation (“WMS

International”)

  

c/o WMS INDUSTRIES INC.

800 South Northpoint Boulevard

Waukegan, Illinois 60085

Attention: Scott D. Schweinfurth

Telecopy No. (847) 785-3790

Email: sschweinfurth@wmsgaming.com

  

Kathleen McJohn, General Counsel

Telecopy No. (847) 785-3901

Email: kmcjohn@wmsgaming.com

  

McLaurin Hill Files, Assistant General

Counsel

Telephone No.: (847) 785.3995

Telecopy No.: (847) 785.3786

Email: mfiles@wmsgaming.com

COUNSEL TO

BORROWER AND OTHER

LOAN PARTIES (“BC”):

  

GOODSMITH GREGG & UNRUH LLP

150 S. Wacker Drive, Suite 3150

Chicago, IL 60606

 

Kenneth D. Crews

Direct:                312/322-1961

FAX:                  312/322-0056

E-mail: kcrews@ggulaw.com

 

Michele Hayes

E-mail: mhaynes@ggulaw.com



--------------------------------------------------------------------------------

A.   Loan Documents      1.   Amended and Restated Credit Agreement among
Borrower, the other Loan Parties, the Lenders and Administrative Agent    AC    
(a)   Exhibits:          (i)   Exhibit A - Form of Assignment and Acceptance   
AC       (ii)   Exhibit B - Form of Document Checklist    AC       (iii)  
Exhibit C - Form of Compliance Certificate    AC       (iv)   Exhibit D - Form
of Joinder Agreement    AC     (b)   Schedules          (i)   Schedule 2.01 -
Commitments    AC     (c)   Disclosure Schedules    Borrower       (i)  
Disclosures Schedules (re: Representations and Warranties)          (ii)  
Schedule 6.01 - Existing Indebtedness          (iii)   Schedule 6.02 - Existing
Liens          (iv)   Schedule 6.04 - Existing Investment          (v)  
Schedule 6.08 - Existing Restrictions      2.   Revolving Note    AC     (a)  
JPMorgan Chase Bank, N.A. $40,000,000        (b)   Bank of America, N.A.
$40,000,000        (c)   Key Bank National Association $30,000,000        (d)  
Comerica Bank $20,000,000        (e)   Wells Fargo Bank, National Association
$20,000,000      3.   Officer’s Closing Certificate (re closing condition
Section 4.01(g)),    AC     (a)   together with attached licenses and consents
   Borrower B.   UCC Information      4.   UCC, Tax Lien and Judgment Searches
   AC



--------------------------------------------------------------------------------

C.   Organizational Documents      5.   Borrower’s Secretary’s Certificate re:
   Borrower     (a)   Certificate of Incorporation, certified as of a recent
date by the Secretary of State of Delaware        (b)   By-Laws        (c)  
Resolutions        (d)   Incumbency      6.   WMS Gaming Secretary’s Certificate
re:    Borrower     (a)   Certificate of Incorporation, certified as of a recent
date by the Secretary of State of Delaware        (b)   By-Laws        (c)  
Resolutions        (d)   Incumbency      7.   Williams Electronics’ Secretary’s
Certificate re:    Borrower     (a)   Certificate of Incorporation, certified as
of a recent date by the Secretary of State of Delaware        (b)   By-Laws     
  (c)   Resolutions        (d)   Incumbency      8.   WMS Finance’s Secretary’s
Certificate re:    Borrower     (a)   Certificate of Incorporation, certified as
of a recent date by the Secretary of State of Delaware        (b)   By-Laws     
  (c)   Resolutions        (d)   Incumbency      9.   WMS International’s
Secretary’s Certificate re:    Borrower     (a)   Certificate of Incorporation,
certified as of a recent date by the Secretary of State of Delaware        (b)  
By-Laws        (c)   Resolutions        (d)   Incumbency      10.   Good
Standing Certificates    Borrower     (a)   Borrower          (i)   Delaware   
      (ii)   Illinois        (b)   WMS Gaming          (i)   Delaware         
(ii)   Illinois   



--------------------------------------------------------------------------------

    (c)   Williams Electronics          (i)   Delaware          (ii)   Illinois
       (d)   WMS Finance          (i)   Delaware        (e)   WMS International
         (i)   Delaware    D.   Attorney Opinions      11.   Opinions re Loan
Documents    BC     (a)   Goodsmith Gregg & Unruh LLP        (b)   Kathleen
McJohn        (c)   Daurean G. Sloan    E.   Other      12.   Fee Letters    AC
  13.   Executed Information Certificate, together with the attachments required
thereby    Borrower



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of September 25, 2009 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among WMS INDUSTRIES
INC. (the “Borrower”), the other Loan Parties, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders and as the
Issuing Bank. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached consolidated financial statements [for quarterly
financial statements add: and such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes];

3. The review described in paragraph 2 did not disclose, except as set forth
below, and I have no knowledge of (i) the existence of any condition or event
which constitutes an Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement, except as disclosed below;

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the covenants contained in Sections
6.01 (clauses (e), (k) and (l)), 6.04 (clauses (c), (d), (e), (g) and (h)), 6.11
and 6.12 of the Agreement, all of which data and computations are true, complete
and correct; and

5. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing five (5) Business Days after the consolidated
financial statements attached hereto are delivered to Administrative Agent.

6. [If applicable: Each of the conditions set forth in the definition of
Permitted Restricted Payment for Restricted Payments made during the accounting
period covered by the attached financial statements has been satisfied. Schedule
III sets forth the computations necessary to determine compliance with clauses
(i) and (ii) of such definition are satisfied.]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto, are made and delivered, and the financial
statements delivered with this Certificate in support hereof are delivered, this
     day of                 ,             .

 

WMS INDUSTRIES INC. By:  

 

Name:   Title:  

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                 ,          with

Provisions of and of

the Agreement

 

Schedule I – Page 1



--------------------------------------------------------------------------------

SCHEDULE II

Borrower’s Applicable Rate Calculation

 

Schedule II – Page 1



--------------------------------------------------------------------------------

SCHEDULE III

Permitted Restricted Payments

 

Schedule II – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
        , 200    , is entered into between
                                                             , a
                                         (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Amended and Restated Credit Agreement, dated as of
September 25, 2009 among WMS INDUSTRIES INC. (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Loan Party
and a Subsidiary Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Subsidiary Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Subsidiary
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Loan Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

     

 

     

 

     

 

     

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender          Commitment Amount                 

      Applicable

      Percentages

      

JPMorgan Chase Bank, N.A.

        $ 40,000,000.00                26.666666667 %     

Bank of America, N.A.

        $ 40,000,000.00                26.666666667 %     

Key Bank National Association

        $ 30,000,000.00                20.000000000 %     

Comerica Bank

        $ 20,000,000.00                13.333333333 %     

Wells Fargo Bank, National Association

        $ 20,000,000.00                13.333333333 %     

TOTALS

        $ 150,000,000.00                100.000000000 %     